                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AMIT KANSUPDA,                                      Case No. 4:18-cv-02133-KAW
                                   8                      Plaintiff,                         ORDER REQUIRING
                                                                                             SUPPLEMENTAL BRIEFING
                                   9               v.                                        REGARDING MOTION FOR
                                                                                             DEFAULT JUDGMENT OR THE
                                  10     BAPTISTA DELIVERY SERVICES, LLC,                    FILING OF THE FIRST AMENDED
                                         et al.,                                             COMPLAINT
                                  11
                                                          Defendants.                        Dkt. No. 17
                                  12
Northern District of California
 United States District Court




                                  13          Upon review of the moving papers and the operative complaint, the Court is concerned that
                                  14   the complaint may require amendment. Specifically, the Court has identified the following
                                  15   questions and concerns about the sufficiency of the complaint and the pending motion for default
                                  16   judgment:
                                  17          1.        In the complaint, the relevant time period of Plaintiff’s employment is “[f]rom
                                  18   approximately November 2016 to February 2017 and from March 2016 to approximately April 21,
                                  19   2017.” (Compl., Dkt. No. 1 ¶ 10.) At least one of these date ranges appears to be in error, which is
                                  20   problematic due to the strict pleading standard on default.
                                  21          2.        There is no information provided regarding the aggrieved employees in the
                                  22   complaint. The motion for default judgment contains virtually no additional information aside
                                  23   from the fact that, at one time, there were purportedly four other employees. As a result, for
                                  24   several of the alleged PAGA violations, Plaintiff seeks penalties based on his damages alone. Can
                                  25   default judgment be entered on the PAGA claims if only Plaintiff’s damages are ascertained, and,
                                  26   if so, would that bar other aggrieved employees from filing their own PAGA claims?
                                  27          3.        Since Plaintiff appears to have left Defendants’ employ as of April 21, 2017, how
                                  28   can he adequately represent other aggrieved employees to obtain penalties based on 108 weeks
                                   1   after February 3, 2017? (See Pl.’s Mot., Dkt. No. 17 at 12.) Also, what is the significance of

                                   2   February 3, 2017?

                                   3          Accordingly, by May 10, 2019, Plaintiff may either (1) file a first amended complaint and

                                   4   withdraw the pending motion for default judgment, or (2) file a written response to this order that

                                   5   addresses these issues and cites to relevant legal authority. The hearing on the motion for default

                                   6   judgment is continued to June 20, 2019 at 1:30 p.m., 1301 Clay Street, Oakland, California.

                                   7          Additionally, the case management conference scheduled for May 28, 2019 is continued to

                                   8   August 20, 2019 at 1:30 p.m., 1301 Clay Street, Oakland, California. The joint case management

                                   9   conference statement is due on or before August 13, 2019.

                                  10          Plaintiff shall serve a copy of this order on Defendants via U.S. Mail, and file a certificate

                                  11   of service.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: April 25, 2019
                                                                                             __________________________________
                                  14                                                         KANDIS A. WESTMORE
                                  15                                                         United States Magistrate Judge

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
